 Case 4:19-cv-00786-SDJ-KPJ Document 4 Filed 11/06/19 Page 1 of 1 PageID #: 28




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION



                                    REFERRAL ORDER

         Pursuant to 28 U.S.C. §636 and Local Rule CV-72, the undersigned hereby REFERS the

. cases set forth below to U. S. Magistrate Judge Kimberly C. Priest Johnson for all pretrial

  proceedings.

           4:19cv531; Terrill v. United Revenue Corporation
           4:19cv718; Lorance v. General Motors, LLC
           4:19cv736; Wilson v. Experian Information Solutions, Inc., et al.
           4:19cv746; Samaritan Inn, Inc. v. Philadelphia Indemnity Insurance Company
           4:19cv757; Vu v. RSI Racing Solutions, Inc.
           4:19cv762; KT Imaging USA, LLC v. Kyocera Corporation
           4:19cv782; Allman v. Tasseologic, Inc.
           4:19cv786; Van Dyke v. Shackleford
           4:19cv787; Juluke v. CNV #1 Investors, LLC


   So ORDERED and SIGNED this 6th day of November, 2019.




                                                ____________________________________
                                                SEAN D. JORDAN
                                                UNITED STATES DISTRICT JUDGE
